MADDOX V. HUTCHENS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-159-CV





DAVID L. MADDOX	APPELLANT



V.



JOHN HUTCHENS AND	APPELLEES

MS. STEVEN L. WOODS



------------



FROM THE 342
ND
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 31, 2002, David L. Maddox, pro se, filed his brief with this court.  Appellant’s brief was defective substantively and in form.  Although Appellant is proceeding pro se, he must comply with all applicable procedural rules.  
See Weaver v. E-Z Mart Stores, Inc.
, 942 S.W.2d 167, 169 (Tex. App.—Texarkana 1997, no pet.).  A pro se litigant is held to the same standard that applies to a licensed attorney.  
Id.
; 
Brown v. Tex. Employment Comm’n
, 801 S.W.2d 5, 8 (Tex. App.—Houston [14
th
 Dist.] 1990, writ denied).  No allowance is to be made for the fact that a plaintiff is not a lawyer.  
Weaver
, 942 S.W.2d at 169; 
Bailey v. Rogers, 
631 S.W.2d 784, 786 (Tex. App.—Austin 1982, no writ).

In his brief, Appellant complains that the trial court erred in granting summary judgment to Appellees.  For an issue to be properly before this court, the issue must be supported by argument and authorities and must contain appropriate citations to the record.  
See
 
Tex. R. App. P.
 38.1(h); 
Knoll v. Neblett
, 966 S.W.2d 622, 639 (Tex. App.—Houston [14
th
 Dist.] 1998, pet. denied).  We do not have a duty to conduct an independent review of the record and applicable law to determine whether the error complained of occurred.  
See
 
Hall v. Stephenson
, 919 S.W.2d 454, 466-67 (Tex. App.—Fort Worth 1996, writ denied).  Thus, an inadequately briefed issue may be waived on appeal.  
Id
. at 467; 
see also Fredonia State Bank v. Gen. Am. Life Ins. Co.
, 881 S.W.2d 279, 284 (Tex. 1994) (discussing “long-standing rule” that point may be waived due to inadequate briefing).
  Furthermore, litigants who represent themselves must comply with applicable laws and rules of procedure.  
Scoville v. Shaffer
, 9 S.W.3d 201, 204 (Tex. App.—San Antonio 1999, no pet.); 
Barnett v. City of Colleyville
, 737 S.W.2d 603, 605 (Tex. App.—Fort Worth 1987, writ denied)
.

Among other defects, 
Appellant’s brief cites no applicable authority to support the issue he raises.  
Additionally, Appellant has not included appropriate record references in support of his argument.  Accordingly, Appellant has waived his issue on appeal, and we overrule it on that basis.  
See
 
Fredonia
, 881 S.W.2d at 284; 
TXO Prod. Co. v. M.D. Mark, Inc
., 999 S.W.2d 137, 143 (Tex. App.—Houston [14
th
 Dist.] 1999, pet. denied).  We affirm the trial court’s judgment.

PER CURIAM



PANEL B:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: August 21, 2003



FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.